DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on December 1, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,252,095 and US 9,764,331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 5, filed December 21, 2020, with respect to the teaching of Julos individually have been fully considered.  
Regarding applicant’s assertion that the charging element 102 is a wire, a prior art reference must be considered in its entirety, i.e., as a whole MPEP § 2141.02(VI).  The charging element 102 is illustrated in Fig. 3 that is a transverse section along line 3 as indicated in Fig. 1A (while not labeled with a reference character in Fig. 3, charging element 102 is clearly shown at the center of 42a, 42b), Figs. 6, 7, 8, and 10.  Fig. 8 illustrates a transverse section and a portion of the electrostatic 3-dimentional (E3D) filter assembly.  These citations indicate that the charging element 102 of Julos has length, width, and thickness (col. 8, ll. 1-45; col. 9, ll. 1-10).  Additionally, according to the operation of the apparatus, it would be considered inherent for one of ordinary skill in the art that the charging element 102 of Julos would be a suitable permeable charging element at this structure permits entry of dirty air into the apparatus and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are considered to be Julos and Barsimanto.  For claims 1 and 10, Julos teaches an active field polarized media air cleaner (Figs. 6, 7) comprising a first conductive outer screen (94); a second conductive screen (102; see above discussion regarding charging element 102) parallel to said first conductive outer screen; a first pad (98) of material, the first pad of material being disposed between said first conductive outer screen (94) and said second conductive screen (102), wherein the first pad (98) of material and the first and second conductive outer screens are adjacent to one another (Figs. 7, 8); a second conductive outer screen (96) parallel to said first conductive outer screen (94); a second pad (100) of material, the second pad of material located between the second conductive outer screen and the second conductive screen (Figs. 7, 8); and for claim 10, wherein the first pad of material and the first and second conductive outer screens are contained within a filter frame (col. 7, l. 50-col. 8, l. 55).  
Julos discloses a high-voltage power supply and high-voltage probes 54a, 54b in E3D filter assembly 42a, 42b, respectively, (Abstract; Figs. 3, 8; col. 8, l. 60-col. 9, l. the conductor 122 is connected to a wire 130 from the high-voltage transformer 50. To ensure proper penetration of the probe tip 124, a button 132 is mounted to the upstream screen 94.  Whenever the frames 104, 106 of the screens 94, 96, respectively, are latched together at the time of mounting a fresh filter sandwich 108 between the screens 94, 96, the operator presses the button 132 (which is made of a suitable rigid dielectric such as a rigid plastic) directly toward the respective probe 54a, 54b. Depression of the button 132 is sufficient to collapse the upstream dielectric filter 98 locally until the button 132 actually is urged against the probe tip 124
However, Julos does not teach that said high-voltage probes 54a, 54b is high-voltage power supply having both a first terminal and second terminal nor does Julos teach the first terminal of said high voltage power supply being connected to said second conductive screen (charging element 102), said second terminal of said high-voltage power supply being connected to said second conductive screen, said second terminal of said high-voltage power supply being coupled to said first conductive outer screen.  Instead, each high-voltage probe 54a, 54b of Julos is integral. 
Barsimanto is analogous art and discloses a high-voltage power supply (22; Figs. 1-3) having first and second terminals (Fig. 1; col. 6, line 55), the first terminal of said high voltage power supply being connected to said second conductive screen, said second terminal of said high-voltage power supply being coupled to said first conductive outer screen (Figs. 1, 3; col. 6, ll. 55-65).
However, the teaching of Julos and Barsimanto does not appear to present motivation to make the probe of Julos separable nor motivations to modify the prior art references; furthermore, it would not have been obvious to one of ordinary skill in the art at the effective filing date to combine the teachings of the prior art nor to make modifications to separate said high-voltage probe of Julos (which is integral) because Julos and Barsimanto do not suggests the structural limitations at the last four lines of claims 1 and 10.  Accordingly, claims 1 and 10 are allowed, and therefore claims 2-9 and 11-16 are also allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        December 12, 2021


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776